NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE CHIMEI INNOLUX CORPORATION
AND INNOLUX CORPORATION,
Petition,ers.
Misce11aneous D0cket No. 989
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of TeXas in conso1i~
dated case nos. 07-CV-565 and 08-CV-478, Judge T. John
Ward.
ON PETITION
ORDER
Upon consideration of Chimei Inno1ux Corp. and Inno-
1ux Corp.’s motion to withdraw its petition for a writ of
mandamus and related motions,
IT ls ORDERE1) THAT:
The motion is granted A11 pending motions are m_o0t.

IN RE CHIMEI INNOLUX CORP 2
FoR THE CoURT
 1 5  /s/ J an Horba1__\;
CC.
Date J an Horba1y
Clerk
§ D
H.S. CGURF |F§P FOR
THE FEDFi']RAL 
Wayne O. Stacy, Esq.    
Martin J. B1ack, Esq.
Hua Chen, Esq. _|AN H0RBALy
1\/lark A. Samue1s, Esq. (}|_Em
C1erk, United States District Court for the Eastern
District Of Texas '
S
lo